Exhibit 10.22.4
CONSENT AND AMENDMENT NO. 5
TO REVOLVING CREDIT AND SECURITY AGREEMENT
     THIS CONSENT AND AMENDMENT NO. 5 (this “Agreement”) is entered into as of
October 5, 2009, by and between DIGITAL RECORDERS, INC. (“DR”), TWINVISION OF
NORTH AMERICA, INC. (“TVna”, collectively with DR, each a “Borrower”, and
collectively the “Borrowers”), DRI CORPORATION (“DRI”, DRI and the Borrowers,
each a “Loan Party, and collectively, the “Loan Parties”), the financial
institutions party hereto (collectively, the “Lenders” and individually a
“Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC,
in such capacity, the “Agent”).
BACKGROUND
     Loan Parties, Lenders and Agent are parties to that certain Revolving
Credit and Security Agreement dated June 30, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Agent and Lenders provide Borrowers with certain financial
accommodations.
     Loan Parties have requested that Agent and Lenders amend certain provisions
of the Loan Agreement as hereafter provided, and Agent and Lenders are willing
to do so on the terms and conditions hereafter set forth.
     NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent or
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Definitions. All capitalized terms not otherwise defined or amended
herein shall have the meanings given to them in the Loan Agreement.
     2. Consent.
          (a) Notwithstanding anything to the contrary contained in the Loan
Agreement, the Agent and Lenders consent to DRI issuing the Series K Preferred
Stock (as defined below), so long as the net proceeds are utilized (i) to repay
outstanding Advances and to use Advances to make a recallable equity investment
in Mobitec AB on or after the Fifth Amendment Effective Date in an amount not to
exceed the Contribution Amount and (ii) make a prepayment of the Subordinated
Notes; provided that (x) the amount of the proceeds applied to repay Advances
must be equal to or greater than the Contribution Amount (as defined below) and
(y) the amount of the proceeds applied to prepay the Subordinated Notes may not
exceed the Prepayment Amount.
          (b) Notwithstanding anything to the contrary contained in Section 1 of
the Intercreditor Agreement, Agent and Lenders consent to the prepayment of the
Subordinated Notes by DRI with a portion of the proceeds of the Series K
Preferred Stock in an amount not to exceed the Prepayment Amount.

 



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything to the contrary contained in the
Intercreditor Agreement or Section 7.21 of the Loan Agreement, the Agent and
Lenders hereby consent to the amendment of the Junior Agreement (as defined in
the Intercreditor Agreement) and the Warrant (as defined in the Junior
Agreement), in each case substantially in the forms set forth as Exhibit A
hereto.
     3. Amendment. Subject to the satisfaction of Section 3 below, the Loan
Agreement is hereby amended as follows:
          (a) Section 1.2 of the Credit Agreement is hereby amended by inserting
the following defined terms in appropriate alphabetical order:
     “Contribution Amount” means, if DRI receives gross proceeds from the
issuance of the Series K Preferred Stock of (i) no more than $3,500,000,
$1,000,000, (ii) $5,000,000 or more, $1,500,000, and (iii) in excess of
$3,500,000, but less than $5,000,000, $1,000,000 plus the Contribution Excess
Amount.
     “Contribution Excess Amount” means the lesser of (i) $500,000 and (ii) an
amount determined by multiplying (x) the quotient (expressed as a percentage) of
(a) the amount by which gross proceeds from the issuance of the Series K
Preferred Stock exceed $3,500,000, divided by (b) $1,500,000, by (y) $500,000.
     “Fifth Amendment” means that certain Amendment No. 5 to the Revolving
Credit and Security Agreement, dated as of October 5, 2009, among the Loan
Parties, the Agent and the Lenders.
     “Fifth Amendment Effective Date” has the meaning set forth in the Fifth
Amendment.
     “Prepayment Amount” means, if DRI receives gross proceeds from the issuance
of the Series K Preferred Stock of (i) no more than $3,500,000, $250,000, (ii)
$5,000,000 or more, $1,000,000, and (iii) in excess of $3,500,000, but less than
$5,000,000, $250,000 plus the Prepayment Excess Amount.
     “Prepayment Excess Amount” means the lesser of (i) $750,000 and (ii) an
amount determined by multiplying (x) the quotient (expressed as a percentage) of
(a) the amount by which gross proceeds from the issuance of the Series K
Preferred Stock exceed $3,500,000, divided by (b) $1,500,000, by (y) $750,000.
     “Series K Preferred Stock” means the Series K Senior Convertible Preferred
Stock of DRI, issued on or about the Fifth Amendment Effective Date, the net
proceeds of which are to be applied (i) in repayment of outstanding Advances and
to use Advances to make a recallable equity investment in Mobitec AB on or after
the Fifth Amendment Effective Date in an amount not to exceed the Contribution
Amount and (ii) to make a prepayment of the Subordinated Note; provided that the
amount of the proceeds applied to repay Advances must be equal to or greater
than the Contribution Amount.

2



--------------------------------------------------------------------------------



 



     (b) Section 2.22 of the Loan Agreement is hereby amended by deleting the
word “and” where it appears immediately before sub-clause (iii) of clause
(a) thereof, and by inserting the following sub-clause immediately prior to the
period at the end of such clause (a):
“and (iv) make a recallable equity investment in Mobitec AB on or after the
Fifth Amendment Effective Date in an amount not to exceed the Contribution
Amount”.
     (c) Section 3.4(a) of the Loan Agreement is hereby amended by deleting the
amount “$2,000” appearing therein and inserting “$2,500” in lieu thereof.
     (d) Section 3.4(b) of the Loan Agreement is hereby amended by deleting the
amount “$750” appearing therein and inserting “$850” in lieu thereof.
     (e) Section 7.4 of the Loan Agreement is hereby amended by deleting the
word “and” where it appears immediately prior to clause (f) thereof, and by
inserting the following clause immediately prior to the period at the end of
such paragraph:
“and (g) a recallable equity investment in Mobitec AB in an amount not to exceed
the Contribution Amount”.
     (f) Section 7.7 of the Loan Agreement is hereby amended by deleting
“$150,000” from clause (ii) of the proviso therein, and substituting therefor
“the sum of (a) $150,000 plus (b) the result of 9.5% of the amount of Series K
Preferred Stock issued by the Guarantor on or prior to October 31, 2009”.
     (g) Section 7.10 of the Loan Agreement is hereby amended by amending clause
(y) of the second sentence thereof to read in its entirety as follows:
“(y) any such transactions, capital contributions, investments and transfers,
which, in the aggregate for all such events, do not exceed $2,000,000 plus the
Contribution Amount”.
     (h) Section 7.15 of the Loan Agreement is hereby amended by adding the
following proviso immediately prior to the period at the end of such paragraph:
“provided, that DRI shall be permitted to adopt the Certificate of Designation
of, and amend its Articles of Incorporation to authorize, the Series K Preferred
Stock”.
     (i) Section 7.17 of the Loan Agreement is hereby amended by adding the
following proviso to the end of clause (y) thereof:
“provided, that on or after the Fifth Amendment Effective Date, the Loan Parties
may make a prepayment of the Indebtedness outstanding under the Subordinated
Note with the proceeds of the issue of Series K Preferred Stock in an amount not
to exceed the Prepayment Amount”.

3



--------------------------------------------------------------------------------



 



     4. Conditions of Effectiveness. This Agreement shall become effective when
Agent shall have received (x) four (4) copies of this Agreement executed by the
Required Lenders and each Loan Party and (y) a copy of an amendment to the
Subordinated Notes in form and substance satisfactory to Agent.
     5. Representations, Warranties and Covenants. Each Loan Party hereby
represents, warrants and covenants as follows:
     (a) This Agreement and the Loan Agreement constitute legal, valid and
binding obligations of such Loan Party and are enforceable against such Loan
Party in accordance with their respective terms.
     (b) Upon the effectiveness of this Agreement, each Loan Party hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Agreement.
     (c) The execution, delivery and performance of this Agreement and all other
documents in connection therewith has been duly authorized by all necessary
corporate action, and does not contravene, violate or cause the breach of any
agreement, judgment, order, law or regulation applicable to any Loan Party
     (d) No Event of Default or Default has occurred and is continuing or would
exist after giving effect to this letter amendment.
     (e) No Loan Party has any defense, counterclaim or offset with respect to
the Loan Agreement or the Obligations.
     6. Effect on the Loan Agreement.
     (a) Upon the effectiveness of this Agreement, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.
Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed. This Agreement shall constitute an “Other Document” for all purposes
under the Loan Agreement.
     (b) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of Agent or any Lender, nor
constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.
     7. Release. The Loan Parties hereby acknowledge and agree that: (a) neither
they nor any of their Affiliates have any claim or cause of action against Agent
or any Lender (or any of Agent’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, consultants or agents) and (b) Agent and each
Lender have heretofore properly performed and satisfied in a timely manner all
of their respective obligations to the Loan Parties under the Loan Agreement

4



--------------------------------------------------------------------------------



 



and the Other Documents. Notwithstanding the foregoing, Agent and each Lender
wish (and the Loan Parties agree) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of Agent’s or such Lender’s rights, interests, security
and/or remedies under the Loan Agreement and the Other Documents. Accordingly,
for and in consideration of the agreements contained in this Agreement and other
good and valuable consideration, the Loan Parties (for themselves and their
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (each a “Releasor” and collectively, the “Releasors”) does hereby
fully, finally, unconditionally and irrevocably release and forever discharge
Agent, each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (each a “Released Party” and
collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent of fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the date hereof arising out
of, connected with or related in any way to this Agreement, the Loan Agreement
or any Other Document, or any act, event or transaction related or attendant
thereto, or Agent’s or any Lender’s agreements contained therein, or the
possession, use, operation or control of any of the assets of agreements
contained therein, or the possession, use, operation or control of any of the
assets of the Loan Parties, or the making of any advance, or the management of
such advance or the Collateral.
     8. Governing Law. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York (other than those conflict of law rules that would defer to the
substantive law of another jurisdiction).
     9. Cost and Expenses. Loan Parties hereby agree to pay the Agent, on
demand, all costs and reasonable expenses (including reasonable attorneys’ fees
and legal expenses) incurred in connection with this Agreement and any
instruments or documents contemplated hereunder.
     10. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
     11. Counterparts; Facsimile Signatures. This Agreement may be executed by
the parties hereto in one or more counterparts of the entire document or of the
signature pages hereto, each of which shall be deemed an original and all of
which taken together shall constitute one and the same agreement. Any signature
received by facsimile or electronic transmission shall be deemed an original
signature hereto.
[Remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and
year first written above.

            PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
      By:   /s/ John Trieu         Name:   John Trieu        Title:   Vice
President        DRI CORPORATION
      By:   /s/ Stephen P. Slay         Name:   Stephen P. Slay        Title:  
Chief Financial Officer        DIGITAL RECORDERS, INC.
      By:   /s/ Stephen P. Slay         Name:   Stephen P. Slay        Title:  
Chief Financial Officer        TWINVISION OF NORTH AMERICA, INC.
      By:   /s/ Stephen P. Slay         Name:   Stephen P. Slay        Title:  
Chief Financial Officer     

[Signature Page to Amendment No. 5]

 